Citation Nr: 0801313	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran was service connected for PTSD in a rating 
decision dated in November 2000, rated at 30 percent 
disabling.  He did not appeal that decision, but chose 
instead to thereafter submit a claim for an increased rating.  
It is the denial of his increased rating claim that is on 
appeal here.  

This case was previously remanded by the Board for additional 
development in March 2005, and again in January 2006.  


FINDINGS OF FACT

The veteran's PTSD is evidenced by intrusive memories, 
nightmares, detachment from others, restricted affect, sleep 
disturbance, and hypervigilance; his symptoms reflect 
occasional decrease in work efficiency and intermittent 
periods of inability to perform; the symptoms have remained 
essentially unchanged since at least one year before the date 
of the claim for an increased rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2001, April 2005, and January 2006.  Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
He also was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

The report of a July 2002 private examination reported that 
testing revealed significant elevations on scales assessing 
anxiety and PTSD; the veteran's profile was said to be 
indicative of chronic depression.  The testing profile also 
suggested that the veteran was apathetic, unenthusiastic, and 
pessimistic, which pattern was associated with impoverished 
communication, fatigue, lack of motivation, and lack of 
interest in socialization.  He appeared sad, irritable, and 
anxious, and was said to be uncomfortable around others.  
There was no evidence of acute paranoia or other symptoms of 
major thought disturbance.  The examiner found it interesting 
that the veteran admitted to drinking alcohol daily, but 
strongly denied any substance abuse problems.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was chronic PTSD with 
depressive features.  The axis II (personality disorders and 
mental retardation) diagnosis was alcohol abuse.  The Axis 
III (general medical conditions) diagnoses are not relevant 
here.  In Axis IV (psychosocial and environmental problems) 
the examiner noted limited social contact.  The Axis V 
(global assessment of functioning (GAF) score) report was 54-
57 due to moderately depressed mood, flat affect, and few 
friends.  

The report of a March 2003 examination noted that the veteran 
reported current problems with depression, nervousness, 
nightmares, excessive anger and irritation, panicky feelings, 
and worries.  He reportedly avoided crowds, for example 
shopping quickly when shopping is necessary.  He reported 
having very little contact with people outside his family.  
The veteran worked successfully at several jobs over a period 
of nearly 20 years; he quit in order to care full-time for 
his ailing parents.  After his father died the veteran 
married a woman who was a foster parent.  The veteran 
thereafter became a full-time foster parent himself.  The 
veteran reported that he had been married six times, three 
times to one woman (his current wife), and two times to 
another.  He admitted to the examiner that all of the 
divorces were his fault because he was hard to live with.  

On examination, the veteran presented casually dressed and 
with appropriate grooming and hygiene.  Speech was clear with 
a good ability to express himself.  Affect was calm, but mood 
was reported to be depressed and anxious at times.  
Orientation was appropriate and thinking was spontaneous, 
logical, productive, and well-organized.  Thought content was 
notable for some preoccupation with events that occurred in 
Vietnam.  Vietnam-oriented thoughts had increased recently 
with the prospects of an American invasion of Iraq.  
Relationships with others seemed to the examiner to be fair 
in quality, but primarily focused on the family.  Frequency 
of contact with people outside the home was said to be low.  
The veteran's self esteem was determined to be intact.  
Memory and concentration were good, and reasoning skills 
indicated the veteran had the capacity for abstract thinking.  
Judgment was good, and the veteran had fair insight.  The 
examiner noted that the veteran was open and cooperative, 
with good eye contact.  The examiner assessed that the 
veteran's current problems were chronic and occurred on a 
daily basis, but were mild in degree, with impairment 
primarily of social engagement with others and in his family 
life.  The examiner noted that the veteran was currently 
stressed by his occupation as a foster parent.  

The DSM-IV Axis I diagnosis was chronic PTSD.  There was no 
diagnosis in Axis II, and the Axis III diagnoses are not 
relevant here.  In Axis IV the examiner noted only 
"occupation."  The Axis V GAF score was 57.

The veteran was afforded another examination in July 11, 
2006.  His complaints were essentially unchanged from the 
earlier examination, with the addition of an inability to 
relax and a reported lack of energy.  He reported that 4th of 
July fireworks had triggered a startle response and intrusive 
memories of Vietnam.  He reported being nervous and tight all 
of the time, and reported that he avoided big crowds.  He 
reported that he no longer shopped or went to church because 
he felt there were too many people there.  The examiner 
documented the veteran's history, which was essentially 
identical to that previously reported.  The veteran's current 
situation was that he lived with his wife, four adopted 
children, and three foster children.  He reportedly spent 
most of his time taking care of the children and his wife, 
who was recovering from surgery.  He reportedly had two 
friends with whom he fishes and hunts when he is able to find 
the time.

On examination, the veteran presented casually dressed and 
with appropriate grooming and hygiene.  Speech was clear with 
a good ability to express himself.  The veteran had fair eye 
contact.  Affect was sad, and overall mood seemed anxious.  
Orientation was appropriate and thinking was spontaneous, 
logical, and productive.  Thought content was notable for 
preoccupation with events that occurred in Vietnam.  
Relationships with others seemed to be fair in quality, but 
low in frequency of contact with those outside the family; he 
expressed a preference to be with family or alone.  Self-
esteem was intact and concentration was appropriate.  The 
veteran was said to be able to think in an abstract fashion.  
Judgment was slightly diminished by his depression.  

The examiner summarized that the veteran continued to have 
problems with his PTSD, which was manifested by intrusive 
memories, nightmares, detachment from others, restricted 
affect, sleep disturbance, and hypervigilance.  The examiner 
assessed that the intensity of the veteran's current symptoms 
was mild, with impaired social relationships and mood; he 
worked to keep his world fairly limited.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

While it is the present level of disability that is of 
primary concern, the United States Court of Appeals for 
Veterans Claims (Court) has more recently found, however, 
that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where a service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  The findings 
of all of the relevant examinations, including one conducted 
in June 2000, more than a year before the instant claim was 
filed, are essentially the same, including remarkably 
consistent GAF scores; treatment notes during the pendency of 
the claim also do not indicate that a staged rating is 
warranted.  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes that there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

As noted, the veteran's PTSD is rated as 30 percent 
disabling.  The Board finds that the evidence does not 
warrant award of the higher, 50 percent, rating.  There is no 
evidence that the veteran's occupational and social 
impairment is evidenced by symptomatology such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
and disturbances of motivation.  While the veteran has 
exhibited anxious and depressed mood and some difficulty in 
establishing and maintaining effective social relationships 
outside the home, the Board notes that the veteran still 
maintains a friendly relationship with his two fishing and 
hunting friends, and clearly has effective social 
relationships within the nuclear family that consists of his 
wife, four adopted children, and the three foster children 
who have been entrusted into the veteran's care by a 
government agency.  Thus, even though the veteran exhibits a 
limited number of the criteria for the higher, 50 percent, 
rating, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating, and that a higher 
rating is therefore not warranted.  38 C.F.R. § 4.7.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


